Citation Nr: 1547403	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a rating in excess of 50 percent for a posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) with a sleep disorder (psychiatric disability).

4.  Entitlement to an effective date prior to November 29, 2010, for the grant of service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1978 to January 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for a psychiatric disability (assigning a 50 percent rating and November 29, 2010, effective date), denied service connection for flat feet, and declined to reopen a previously denied claim of service connection for a low back disability.  

These matters were previously before the Board in December 2014, when another Veterans Law Judge reopened the claim of service connection for a low back disability and remanded consideration of that claim on the merits, as well as the other claims on appeal, for additional development.  The case has now been reassigned to the undersigned.

In the December 2014 decision, the Board noted that the November 2011 notice of disagreement raised the issue of clear and unmistakable error (CUE) in a January 2003 rating decision regarding claims of service connection for psychiatric and low back disabilities and referred that matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  That issue does not appear to have yet been considered by the AOJ; accordingly, it is again referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

Flat Feet

The Veteran has established service connection for right ankle Achilles tendonitis.  She is a registered nurse (RN) with extensive professional nursing experience, and has raised the argument, supported with treatise evidence, that her service-connected right ankle disability is secondary to her flat feet, suggesting either that the flat feet caused her service-connected right ankle disability (i.e., that the disability had its origin in service), or that her service-connected right ankle disability and current flat foot disability may share a common etiology. 

A March 2015 VA examiner opined that the claimed flat foot disability was less likely than not related to service due, in part, to its diagnosis three years following separation from service.  However, that examiner (also a nurse) did not address the Veteran's contention that her Achilles tendonitis and flat feet are etiologically related.  A new examination to secure a medical opinion that addresses this alleged relationship/association is necessary.

Low Back Disability

A May 2015 VA examiner provided a negative nexus opinion in this matter premised essentially on a finding that a back disability was not evident on separation from service.  However, the examiner did not address the report of medical history completed by the Veteran at separation from service, in which she reported recurrent back pain.  That report by the Veteran, a medical professional, and her subsequent lay testimony regarding a 1995 injury, is consistent with an August 1995 service treatment record noting that she had medication prescribed for low back pain.  A new examination to secure a medical nexus opinion that considers the complete record, and addresses the Veteran's (credible) report of a 1995 back injury, is necessary.

In addition, the VA examiner opined that the Veteran's back disability was most likely due to her work as a nurse.  However, the Veteran worked as a nurse during service, as well as after separation.  It is not clear from the examination report whether the examiner was referring exclusively to the Veteran's postservice nursing employment (i.e., that her disability began after separation from service) or to nursing employment in general (i.e., that her disability may be related to her work as a nurse during service.)  If, on remand, the examiner determines that the Veteran's current low back disability is solely related to her work as a nurse after separation from service, s/he must explain why that is so.

Rating for Psychiatric Disability

The Veteran is service connected for PTSD and MDD with a sleep disorder, based on the findings in an April 2011 VA examination report.  On March 2015 VA examination, the examiner provided diagnoses of PTSD, bipolar I disorder, and alcohol use disorder (in remission), and determined that it was not possible to differentiate the symptoms attributable to each diagnosis.  The examiner opined that the Veteran's psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity (consistent with the 50 percent rating assigned.

On review of the record, the Board finds that it suggests symptom severity in excess of that noted on VA examination.  (See, e.g., July 2012 statement (noting pending surrender of nursing license and November 2010 hospitalization at Institute of Living for five weeks and treatment with electroconvulsive therapy).  

In its December 2014 remand, the Board noted that the record reflected that the Veteran received regular treatment from Ms. Stecker (twice weekly) and Dr. Calabrese (every two months) and ordered an attempt to obtain these treatment records, which could be pertinent to the claim on appeal.  

In January 2015 correspondence, the Veteran was asked to provide records from all psychiatric treatment providers, to specifically include Ms. Stecker and Dr. Calabrese, or to submit release forms for VA to obtain such records on her behalf, The record does not show that the Veteran responded to such request, or that she was advised of the consequences of failing to respond to such request.  (38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)  Such records may contain evidence critical to the resolution of this matter, to include determining whether "staged" ratings are appropriate.  (See March 2012 VA treatment record (noting additional diagnoses of additional psychiatric diagnoses of panic disorder, social anxiety disorder, generalized anxiety disorder, and obsessive-compulsive disorder, based on review of records from the Veteran's private treatment provider, Dr. Calabrese, that are not in the claims file.)
Therefore, on remand, the Veteran must be afforded another opportunity to respond.  (Records of the November 2010 hospitalization and treatment at Institute of Living should also be sought.)

Psychiatric Disability - Earlier Effective Date

Upon review of the record, the Board finds that the matter of an earlier effective date for the grant of service connection for psychiatric disability is inextricably intertwined with the assertion of CUE in the January 2003 rating decision that initially denied such claim, which the Board referred to the AOJ in the December 2014 remand (and has referred again, above), and which has not yet been developed or adjudicated by the AOJ.  As the matters are inextricably intertwined, consideration of the earlier effective date claim must be deferred pending development and adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain private treatment records from Dr. Calabrese and Ms. Secker, as well as a November 2010 hospitalization and treatment at the Institute of Living.  She must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that she will not cooperate with the request).  If she responds but the response is incomplete, the AOJ must advise her that her response was incomplete, and afford her opportunity to complete it. 

If she provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is her responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. §  3.158(a).

2.  The AOJ should also arrange for the Veteran to be examined by an appropriate medical professional (with foot care experience/expertise) to determine the nature and etiology of her flat foot disability.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's flat foot disability was first manifested during, was aggravated by, or is in any way related to the Veteran's active military service (to include consideration as to any common origin between flat feet and the service-connected Achilles tendonitis of the right ankle).  All indicated testing should be conducted.  The Veteran's claims folder, including a copy of this remand, should be available to and reviewed in conjunction with the examination. 
The examiner must provide a thorough rationale for all opinions requested.  If any opinion requested cannot be provided, s/he must thoroughly explain the reasons therefor.  The examiner should take into consideration that the Veteran is a trained medical professional and is competent to report in-service and post-service symptoms.

3.  The AOJ should also arrange for an orthopedic examination of the Veteran to determine the nature and etiology of her low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and the opinions offered must reflect consideration of the Veteran's lay testimony/statements to the effect that she first injured her back in service in 1995 (with treatment documented in her STRs) and her medical training.  All pertinent findings must be noted.  Based on review of the record and examination of the Veteran the examiner should provide an opinion that responds to:

(a) Please identify (by medical diagnosis) each current back disability shown/found.

(b) Please identify the likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include the documented low back pain and her work as a nurse?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  The AOJ should then adjudicate the claim of CUE in a January 2003 rating decision denying service connection for a psychiatric disability.  If it is denied, the Veteran should be so advised, and also advised of her appellate rights and that the matter will not be before the Board unless she initiates, and perfects, an appeal in the matter.

5.  The AOJ should then review the record, arrange for any further development suggested by the additional evidence received (e.g., VA psychiatric examination, if indicated), and readjudicate the Veteran's claims (the psychiatric disability earlier effective date claim in light of its determination on the CUE claim).  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her attorney opportunity to respond, and return the case to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

